Appeals from (1) an order of the Supreme Court at Special Term, entered April 22, 1976 in Washington County, which denied defendant’s cross motion for summary judgment, and (2) a judgment of the Supreme Court, entered April 25, 1977 in Washington County, upon a verdict rendered at a Trial Term in favor of plaintiff. We have examined the record and find no error in the denial of defendant’s motion for summary judgment and no reason to disturb the factual findings implicit in the jury’s verdict. We are likewise unpersuaded by the legal issues raised by defendant and, accordingly, the order and judgment should be affirmed. Order and judgment affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Larkin, JJ., concur.